815 F.2d 701
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Harry BOWLEG, Petitioner-Appellant,v.FEDERAL BUREAU OF PRISONS, et al., Respondents-Appellees.
No. 87-5074.
United States Court of Appeals, Sixth Circuit.
March 25, 1987.

Before KRUPANSKY, NELSON and BOGGS, Circuit Judges.

ORDER

1
Appellant filed a notice of appeal from the district court order which denied appellant's motion for counsel in this habeas corpus action.  Such an order is not appealable.   Henry v. City of Detroit Manpower Dep't., 763 F.2d 757 (6th Cir.)  (en banc), cert. denied, 106 S.Ct. 604 (1985).


2
Therefore, this appeal is hereby dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.